                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                              3:20-cv-00148-RJC

UNITED STATES OF AMERICA,                         )
                                                  )
             Plaintiff,                           )
                                                  )
               v.                                 )
                                                  )           ORDER
DAVID NEWMAN, PENNY NEWMAN,                       )
BANK OF AMERICA, N.A., JOHN                       )
STEINBACH, MARY ROUSER, and                       )
WELLS FARGO BANK, N.A.,                           )
                                                  )
             Defendants.                          )

      THIS MATTER comes before the Court on David G. Redding’s motion to admit

Robb A. Longman pro hac vice. (Doc. No. 11.) For the reasons set forth in the motion,

the motion is GRANTED.




                          Signed: June 16, 2020




        Case 3:20-cv-00148-RJC Document 17 Filed 06/17/20 Page 1 of 1
